Citation Nr: 0420829	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  97-33 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the right shoulder, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for rheumatoid 
arthritis of the left shoulder, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for 
pseudofolliculitis barbae, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979, 
and from March 1986 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Waco, Texas.  That rating decision addressed the veteran's 
claims for entitlement to increased evaluations for 
disabilities of the shoulders, deep vein thrombosis of the 
right lower extremity, and pseudofolliculitis barbae.  In 
January 2002, the Board remanded the claims for the purpose 
of obtaining additional medical documents and examinations.  
This development was attempted and the case has been returned 
to the Board for review.

During the pendency of the appeal, the RO granted an 
increased rating for the veteran's bilateral shoulder 
disabilities.  The rating granted for each shoulder was 20 
percent.  The RO also granted an increased evaluation for the 
veteran's thrombophlebitis in November 2002.  As none of 
these increased rating awards constitutes a full grant of all 
benefits possible, and since the veteran has not withdrawn 
his claims, these issues concerning entitlement to increased 
evaluations are still pending and before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

In July 2003, the Board issued a Decision/Remand.  In that 
action, the Board denied the veteran's claim for an increased 
evaluation for deep vein thrombosis of the right lower 
extremity.  The Board remanded the other issues for the 
purpose of obtaining additional information.

As the Board did in July 2003, the Board notes that per 38 
U.S.C.A. § 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  The record 
reflects that the veteran has implied that he should receive 
VA compensation benefits for thrombophlebitis of the left 
lower leg along with a psychiatric disorder secondary to his 
service-connected disabilities.  If the veteran now has a 
left leg disorder and it is related to his service-connected 
right leg disorder, or if the veteran suffers from a mental 
disorder secondary to a service-connected disability, then 
the veteran may be entitled to additional compensation 
benefits.  With the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), the VA has a duty to provide a 
medical opinion as to whether a current disability is related 
to complaints incurred while the veteran was on active duty 
or secondary to a service-connected disorder.  Thus, in 
accordance with 38 U.S.C.A. § 7722 (West 2002), the veteran 
is provided notice that, if he so desires, may apply for 
benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant if 
further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

As noted, in July 2003, the Board remanded the case and 
requested that the RO obtain additional information 
concerning the appellant's claim.  It was requested that the 
RO obtain and associate with the claims folder copies of all 
records reflecting medical treatment of his service-connected 
shoulders and skin disabilities.  Once all of the information 
was obtained, it was requested that the veteran undergo VA 
medical examinations with VA physicians proffering opinions 
concerning the severity of the veteran's rheumatoid arthritis 
of the right and left shoulder, rheumatoid arthritis of other 
joints, and pseudofolliculitis barbae.  

After reviewing the claims folder, it is the Board's opinion 
that the RO, and more specifically the Appeals Management 
Center, did not comply with the remand instructions.  That 
is, although the veteran was contacted and asked to provide 
where he was receiving treatment for his various 
disabilities, the record does not indicate that after the 
veteran responded that the Appeals Management Center acted on 
the information provided by the veteran.  Specifically, there 
is no indication in the claims folder that the Appeals 
Management Center sought to obtain the medical records noted 
in the veteran's correspondence received in January 2004.  

Moreover, in the notification letters, dated December 9, 
2003, and January 15, 2004, given to the veteran with respect 
to his claims, the Appeals Management Center informed the 
veteran that all six previous issues that had been on appeal 
remained on appeal.  That is not true since the Board, in its 
July 2003 action, denied the veteran's claim on three of 
those issues.  Moreover, in both of those letters, the 
Appeals Management Center treated the veteran's claims as one 
for service connection, not for increased ratings.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  In this instance, the 
Appeals Management Center did not accomplish this task - it 
did not provide to him the elements with respect to his 
increased evaluation claims.  

Also, the claims folder contains an electronic copy of a 
medical examination request by the Appeals Management Center.  
There is no date on that electronic copy.  In that request, 
the VA Medical Center was specifically asked to send an 
examination notification letter and to include that letter in 
the claims folder.  Said letter is not of record, and as 
such, there is no indication that the veteran was ever 
specifically notified of the examination schedule.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a veteran (or 
claimant), as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003) are fully 
complied with and satisfied as to the 
issue on appeal.  In particular, the RO 
must inform the claimant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased ratings claims; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The veteran should again be requested 
to identify all sources of recent 
treatment received for his service-
connected skin disability and rheumatoid 
arthritis, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

The RO is hereby put on notice that the 
veteran has indicated, in his VA Form 21-
4138, Statement in Support of Claim, 
dated December 28, 2003, that he has been 
receiving medical treatment for his 
disabilities from the Dallas VA Medical 
Center and the Fort Worth VA Outpatient 
Treatment Center.  The RO must 
specifically contact those two VA medical 
facilities and obtain the appropriate 
medical treatment records.  This action 
must be noted in the claims folder.  

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  Following completion of the above 
development, the RO should schedule the 
veteran for a VA dermatological 
examination by an appropriate 
specialist(s) in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
pseudofolliculitis barbae.  If possible, 
said examination should be scheduled when 
the veteran's skin disorder is most 
disabling.  Bowers v. Brown, 2 Vet. App. 
675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994).  

The claims folder should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The RO should also schedule the 
veteran for orthopedic and rheumatology 
examinations of the shoulders.  All 
necessary tests should be conducted, such 
as range of motion studies and strength 
tests, and the examiners should review 
the results of any testing prior to 
completion of the reports.  The examining 
physicians should provide diagnoses of 
all current pathology found to be present 
and provide a comprehensive report, 
including a complete rationale for all 
conclusions reached.  The examiners 
should discuss which joints are affected 
by rheumatoid arthritis and the severity 
of disability in each of those joints.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examinations.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



